PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,680,324
Issue Date: 9 Jun 2020
Application No. 15/033,576
Filing or 371(c) Date: 29 Apr 2016
Attorney Docket No. KYMA007/N01US 322123-2071
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 C.F.R. §1.705(b) (hereinafter, “Request”), filed October 5, 2020.1 Applicant requests that the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from six hundred fifty-two (652) days to seven hundred thirty-seven (737) days. The Office’s redetermination of the PTA indicates the correct PTA is seven hundred thirty-seven (737) days. 

The Request is granted.

Relevant Procedural History

The patent issued with a PTA determination of 652 days on June 9, 2020. Applicant timely submitted the present Request to correct the PTA with a petition for a two month extension of time on October 5, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 567 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 362 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 141 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
136 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 652 days (567 days of A Delay + 362 days of B Delay + 0 days of C Delay - 141 days of Overlap – 136 days of Applicant Delay). 

The Request argues a 21 day period of reduction, not a 106 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request under 37 CFR 1.46(c), a statement under 3.73(c), and an application data sheet (“ADS”) on  February 25, 2020, after a notice of allowance was mailed on January 30, 2020. The Request asserts the period of Applicant Delay is 51 (29 + 1+ 21) days. The Request argues the correct PTA is 737 days (567 days of A Delay + 362 days of B Delay + 0 days of C Delay – 141 days of Overlap – 51 days of Applicant Delay).

As will be discussed, the Office concurs that a 21 day period of reduction, not a 106 day period of reduction, is warranted pursuant to 37 CFR  1.704(c)(10) in connection with the filing of a request under 37 CFR 1.46(c), a statement under 37 CFR 3.73(c), and an ADS on February 25, 2020, after a notice of allowance was mailed on January 30, 2020.  

Therefore, the Office concurs that the period of Applicant Delay is 51 days, and the correct PTA is 737 days (567 days of A Delay + 362 days of B Delay + 0 days of C Delay – 141 days of Overlap – 51 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 567 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 567 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 362 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 362 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 141 days. The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 141 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 136 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 51 days. 

The Request argues a 21 day period of reduction, not a 106 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request under 37 CFR 1.46(c), a statement under 37 CFR 3.73(c), and an ADS on February 25, 2020, after a notice of allowance was mailed on January 30, 2020.  The Office concurs.

37 CFR § 1.704(c)(10) provides that:

Submission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with §  1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the lesser of:

(i) 	The number of days, if any, beginning on the date the amendment under § 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper;

	 or

	(ii) 	Four months.

A Notice of Allowance was mailed on January 30, 2020. On February 25, 2020, applicant filed a request under 37 CFR 1.46(c), a statement under 37 CFR 3.73(c), and an ADS.  On March 16, 2020, the Office mailed a corrected filing receipt making the desired changes to the applicant’s name. Accordingly, a 21 day period of reduction, beginning on February 25, 2020, the date the request under 37 CFR 1.46(c), the statement under 37 CFR 3.73(c), and the ADS were filed, and ending on March 16, 2020, the date the Office mailed the corrected filing receipt in response, is warranted. A 21 day period of reduction has been entered. The 106 day period of reduction has been removed.

The period of Applicant Delay is 51 (29 + 1 + 21) days.



Conclusion

The Request asserts the correct period of Applicant Delay is 51 days and the correct PTA is 737 days (567 days of A Delay + 362 days of B Delay + 0 days of C Delay – 141 days of Overlap – 51 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 51 days.   Therefore, the correct PTA is 737 days (567 days of A Delay + 362 days of B Delay + 0 days of C Delay - 141 days of Overlap - 51 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of seven hundred thirty-seven (737) days.

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by seven hundred thirty-seven (737) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction



    
        
            
        
            
        
            
    

    
        1 The Office acknowledges receipt of the required $210 petition fee and the required $640 two month extension of time fee.